DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The second instance of claim 3 which depends from claim 1 should renumbered. For examination purposes, claim 3 is renumbered 21.
Claim 19 is objected to because of the following informalities: “a distance between the seat and the handlebars” should read “the distance between the seat and the handlebars”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 teaches two skis connected to the fork. However, claim 1 already teaches a ski connected to the fork, which mean that there are more than two skis connected to the fork. None of the specification or the drawings teach that more than two skis are connected to the front fork.
Claim 7 recites the limitation " the output shaft " in second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the output shaft " in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 teaches recites the limitation "an output shaft of the engine is less than or equal to 10 centimeters rearward of the foot peg”. It is not clear what is meant by this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedard et al. (US 10,293,883 B1) hereinafter, Bedard.
	Regarding claim 1, Bedard teaches a snow bike (snowmobile 10), comprising: an engine (motor 26), mounted on a frame (frame 16 which includes a rear tunnel 18 and a motor module 20); a drive track (endless track 30) in contact with the frame; a drive train (drivetrain including a transmission system 23) operatively interconnecting the engine with the drive track for delivering propulsive power to the drive track; a fork (fork 74) rotatably connected to the frame; a ski (ski 70) connected to the fork; handlebars (handlebar 84) connected to the fork by a drop fork component (two front forks 82); an exhaust system (exhaust system 90); and a fuel tank (fuel tank 28) mounted to the frame and positioned below the exhaust system (exhaust pipe 93 goes above fuel tank 28, see Figure 2).
	Regarding claim 2, Bedard teaches a seat frame (seat 60 of the snowmobile 10 is a straddle seat which is connected to the frame 16) attached to the frame, wherein the fuel tank is positioned below the seat frame (see Figure 2).
	Regarding claim 3, Bedard teaches that the fuel tank is located rearward of the engine on the frame provides a low center of gravity for the snow bike (see Figure 2).
	Regarding claim 4, Bedard teaches that the fuel tank is mounted on the frame in a location rearward of the engine (see Figure 2).
	Regarding claim 5, Bedard teaches that the fork comprises two parallel tubes (see Figure 4).
	Regarding claim 6, Bedard teaches two skis connected to the fork (the snowmobile 10 may comprise two skis, Col. 5, Lines 10-13).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshioka et al. (US 5,474,146 A) hereinafter, Yoshioka.
	Yoshioka teaches a snow bike (snow vehicle apparatus shown in the drawing figures is constructed by utilizing a vehicle body of a motorcycle), comprising: an engine (engine 7) mounted on a frame (vehicle body frame 6); a drive track (endless track device 2) in contact with the frame; a drive train (first chain 45 and with a second intermediate sprocket 47) operatively interconnecting the engine with the drive track for delivering propulsive power to the drive track; a fork (front fork 3) rotatably connected to the frame; a ski (steering ski 1) connected to the fork; handlebars (handle 5) connected to the fork, wherein a width of the snow bike does not exceed a width of the handlebars (See Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangum et al. (US 10,899,415 B2).
	Regarding claim 7, Mangum teaches a snow bike (snow vehicle 2), comprising: an engine (engine portion 90) mounted on a frame (frame 8); a drive track (drive track 36) in contact with the frame; a drive train (belt drive 150) configured to provide propulsive power from the engine to the drive track; a fork (front fork 14) rotatably connected to the frame; handlebars (handlebars 16) connected to the fork; one or more skis (ski 44) connected to the fork by a drop fork component (spindle 46): a seat (operators seat 10) connected to the frame; and a foot peg (pegs 58) mounted on frame, wherein the output shaft (driveshaft 130 which rotates about an axis 132) is in a range of 10 centimeters forward of the foot peg to 10 centimeters rearward of the foot peg (see Figure 3, Col. 4, Lines 26-39). See MPEP 2144.05 (I)
	Regarding claim 8, Mangum teaches that the output shaft is up to 10 centimeters forward of the foot peg (see Figure 3, Col. 4, Lines 26-39). See MPEP 2144.05 (I)
	Regarding claim 9, Mangum teaches that an output shaft of the engine is less than or equal to 10 centimeters rearward of the foot peg (see Figure 3). See MPEP 2144.05 (I)
	Regarding claim 10, Mangum teaches that a fork rake angle of the fork is in a range of 24 to 30 degrees from vertical (see Figure 3). See MPEP 2144.05 (I)
	Regarding claims 11-13, Mangum teaches all the ranges because the foot peg is located right below the seat (see Figure 3). See MPEP 2144.05 (I)
	Regarding claims 14-19, Mangum teaches all the ranges (see Figure 3, Col. 4, Lines 26-39, Col. 6, Lines 40-43). See MPEP 2144.05 (I)
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al. (US 10,293,883 B1) in view of Mangum et al. (US 10,899,415 B2).
	Bedard teaches the snow bike of claim 1. However, Bedard does not teach that the engine is positioned on the frame in a location that provides a lower center of gravity of the snow bike.
	Mangum (Figure 3) teaches that the engine is positioned on the frame in a location that provides a lower center of gravity of the snow bike.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Bedard’s device, in view of Mangum, with an engine that is positioned on the frame in a location that provides a lower center of gravity of the snow bike. Doing so would improve the stability of the snow bike.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach snow vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611